


110 HCON 179 : Providing for a conditional adjournment of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 179
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2007
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate.
	
	
		That when the House adjourns on the
			 legislative day of Thursday, June 28, 2007, or Friday, June 29, 2007, on a
			 motion offered pursuant to this concurrent resolution by its Majority Leader or
			 his designee, it stand adjourned until 2 p.m. on Tuesday, July 10, 2007, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the Senate recesses or
			 adjourns on Friday, June 29, 2007, Saturday, June 30, 2007, Sunday, July 1,
			 2007, or Monday, July 2, 2007, on a motion offered pursuant to this concurrent
			 resolution by its Majority Leader or his designee, it stand recessed or
			 adjourned until noon on Monday, July 9, 2007, or such other time on that day as
			 may be specified by its Majority Leader or his designee in the motion to recess
			 or adjourn, or until the time of any reassembly pursuant to section 2 of this
			 concurrent resolution, whichever occurs first.
		2.The Speaker of the House and the Majority Leader of the Senate, or their
			 respective designees, acting jointly after consultation with the Minority
			 Leader of the House and the Minority Leader of the Senate, shall notify the
			 Members of the House and the Senate, respectively, to reassemble at such place
			 and time as they may designate if, in their opinion, the public interest shall
			 warrant it.
		
	
		
			Passed the House of
			 Representatives June 28, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
